 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RAYMOND BALDHOSKY,                               Case No. 1:14-cv-00166-LJO-JDP
12              Plaintiff,                              ORDER DIRECTING CLERK’S OFFICE
                                                        TO CLOSE CASE PURSUANT TO
13                           v.                         PARTIES’ VOLUNTARY DISMISSAL
14     VIDAL SANCHEZ, et al.,

15              Defendants.

16

17

18

19            On February 19, 2019, plaintiff filed a stipulation dismissing the action with prejudice.

20   ECF No. 119. In light of this filing, this action has been terminated and dismissed with prejudice.

21   See Fed. R. Civ. P. 41(a)(1)(A). Accordingly, the clerk of the court is directed to vacate all

22   pending dates and deadlines and close this case.

23
     IT IS SO ORDERED.
24

25
     Dated:      February 20, 2019
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
 1   No. 203.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
